Citation Nr: 1637391	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left eye disability, claimed as blindness, status post laser surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1989 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Regional Office (RO) in Oakland, California.

In October 2012, the Veteran was scheduled to appear at a Board hearing, but did not appear or provide good cause for his absence.  Accordingly, the request for a Board hearing is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In short, the Veteran's service treatment records show that he injured his right eye during service.  However, within the Veteran's service connection claim for a left eye disability he explained that there was a documentation error by the treating physician during service and that the injury was in fact to his left eye.  See VA Form 21-526, received September 30, 2009.  VA treatment records from November 2008 note that the Veteran does have myopia, astigmatism, and a history of a left eye macular scar.  However, the VA treatment records do not address the current etiology of the Veteran's eye conditions.  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed left eye disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye examination to determine nature and etiology of the claimed left eye disability.  The claims folder should be made available to the examiner for review before the examination.

The examiner should address whether any current diagnosis of a left eye vision disability is at least as likely as not (i.e., probability of 50 percent) related to the Veteran's military service, to include status post foreign body entry.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




